NO. 07-05-0044-CR

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL E

                                       MARCH 7, 2005

                            ______________________________


                              GARY DALE PARR, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE


                          _________________________________

                FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                    NO. B15513-0405; HONORABLE ED SELF, JUDGE

                           _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.1


                                 MEMORANDUM OPINION


      Pending before this Court is appellant Gary Dale Parr’s request to withdraw his

notice of appeal by which he represents he no longer wishes to pursue this matter. The

motion is personally signed by appellant as required by Rule 42.2(a) of the Texas Rules of


      1
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Appellate Procedure. No decision of this Court having been delivered to date, the appeal

is dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith.2


       Accordingly, the appeal is dismissed.


                                          Don H. Reavis
                                            Justice


Do not publish.




       2
        Appellant asserts he is entitled to more time credit than indicated in the judgment;
however, he indicates he will pursue the matter through the administrative process provided
by law for such corrections.

                                             2